               Case 20-11719-CSS               Doc 115-1        Filed 12/14/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            ) Chapter 15
                                                                  )
CDS U.S. HOLDINGS, INC., et al.,1                                 ) Case No. 20-11719 (CSS)
                                                                  )
                                    Debtors.                      ) (Jointly Administered)
                                                                  )

                                                        Objection Deadline: December 28, 2020 at 4:00 p.m. (ET)
                                                              Hearing Date: January 21, 2021 at 11:00 a.m. (ET)


NOTICE OF FOREIGN REPRESENTATIVE’S MOTION PURSUANT TO SECTIONS
 105(A), 1507, 1521, AND 1525 OF THE BANKRUPTCY CODE AND BANKRUPTCY
RULE 9006 FOR ENTRY OF AN ORDER (I) RECOGNIZING AND ENFORCING THE
CDS EMPLOYEE FUND ORDER, (II) RECOGNIZING AND ENFORCING THE CDS
    CONTRACTOR FUND ORDER, AND (III) GRANTING RELATED RELIEF


                   PLEASE TAKE NOTICE that on December 14, 2020, Cirque de Soleil Canada

Inc., in its capacity as the authorized foreign representative (the “Foreign Representative”) of the

above-captioned debtors (collectively, the “Debtors”), filed the Motion Pursuant to Sections

105(A), 1507, 1521, and 1525 of the Bankruptcy Code and Bankruptcy Rule 9006 for Entry of an

Order (I) Recognizing and Enforcing the CDS Employee Fund Order, (II) Recognizing and

Enforcing the CDS Contractor Fund Order, and (III) Granting Related Relief (the “Motion”)

with the United States Bankruptcy Court for the District of Delaware, 824 Market Street, 3rd

Floor, Wilmington, Delaware 19801 (the “Bankruptcy Court”). A copy of the Motion is attached

hereto as Exhibit A.



1
         The last four digits of Debtor CDS U.S. Holdings, Inc.’s tax identification number are (0086). Due to the
large number of debtor entities in these chapter 15 cases, for which the Debtors have requested joint administration,
a complete list of the debtor entities and the last four digits of their federal tax identification numbers are not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ noticing agent
at www.omniagentsolutions.com/cirquedusoleil. The location of the Debtors’ service address for purposes of these
chapter 15 cases is: 8400, 2e Avenue Montréal, Quebec H1Z 4M6 Canada.


DOCS_DE:232155.1
              Case 20-11719-CSS      Doc 115-1     Filed 12/14/20    Page 2 of 3




                   PLEASE TAKE FURTHER NOTICE that any response or objection to the

entry of the order with respect to the relief sought in the Motion must be filed with the

Bankruptcy Court on or before December 28, 2020 at 4:00 p.m. Eastern Time.

                   PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (a) the Debtors, CDS U.S. Holdings, Inc., 5400

2e Avenue Montréal, Quebec H1Z 4M6 Canada, Attn: Jocelyn Côté; (b) counsel to the Foreign

Representative, (i) Kirkland & Ellis LLP and Kirkland & Ellis International LLP, 601 Lexington

Avenue, New York, New York 10022, Attn: Aparna Yenamandra; (ii) Kirkland & Ellis LLP and

Kirkland & Ellis International LLP, 300 North LaSalle Street, Chicago, Illinois 60654, Attn:

Chad J. Husnick, P.C., and (iii) Pachulski Stang Ziehl & Jones LLP, 919 North Market Street,

17th Floor, Wilmington, Delaware 19801, Attn: Laura Davis Jones and Timothy Cairns; and

(c) the Office of The United States Trustee, 844 King Street, Suite 2207, Lockbox 35,

Wilmington, Delaware 19801, Attn: Timothy Jay Fox, Jr.

                   PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED BY THE MOTION WITHOUT FURTHER NOTICE OR HEARING.

                   PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE MOTION MAY BE HELD ON JANUARY 21, 2021 AT

11:00 A.M. EASTERN TIME BEFORE THE HONORABLE CHRISTOPHER S. SONTCHI,

UNITED STATES BANKRUPTCY COURT JUDGE, AT THE UNITED STATES

BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET,

5TH FLOOR, COURTROOM NO. 6, WILMINGTON, DELAWARE 19801.




                                          2
DOCS_DE:232155.1
              Case 20-11719-CSS   Doc 115-1    Filed 12/14/20    Page 3 of 3




Dated: December 14, 2020                  PACHULSKI STANG ZIEHL & JONES LLP
Wilmington, Delaware

                                          /s/ Timothy P. Cairns
                                          Laura Davis Jones (DE Bar No. 2436)
                                          Timothy P. Cairns (DE Bar No. 4228)
                                          919 North Market Street, 17th Floor
                                          P.O. Box 8705
                                          Wilmington, Delaware 19899-8705 (Courier 19801)
                                          Telephone:     (302) 652-4100
                                          Facsimile:     (302) 652-4400
                                          Email:         ljones@pszjlaw.com
                                                         tcairns@pszjlaw.com

                                                        -and-

                                          Aparna Yenamandra (admitted pro hac vice)
                                          KIRKLAND & ELLIS LLP
                                          KIRKLAND & ELLIS INTERNATIONAL LLP
                                          601 Lexington Avenue
                                          New York, New York 10022
                                          Telephone:    (212) 446-4800
                                          Facsimile:    (212) 446-4900
                                          Email:        aparna.yenamandra@kirkland.com

                                                        -and-

                                          Chad J. Husnick, P.C. (admitted pro hac vice)
                                          KIRKLAND & ELLIS LLP
                                          KIRKLAND & ELLIS INTERNATIONAL LLP
                                          300 North LaSalle Street
                                          Chicago, Illinois 60654
                                          Telephone: (312) 862-2000
                                          Facsimile:     (312) 862-2200
                                          Email:         chad.husnick@kirkland.com

                                          Counsel to the Foreign Representative




                                      3
DOCS_DE:232155.1
